IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20398
                           Summary Calendar


UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

MOISES TREJO

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-724-ALL
                      --------------------
                        January 24, 2003

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Moises Trejo appeals his sentence following his guilty-plea

conviction for being an alien unlawfully found in the United

States after deportation, a violation of 8 U.S.C. § 1326.   Trejo

first argues that his prior felony conviction for possession of a

controlled substance did not merit the eight-level adjustment

under U.S.S.G. § 2L1.2(b)(1)(C) for an aggravated felony and that

he should have received only the four-level adjustment provided

in § 2L1.2(b)(1)(D) for “any other felony.”   Trejo’s arguments

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20398
                               -2-

regarding the definitions of “drug trafficking offense” and

“aggravated felony” were recently foreclosed by United States v.

Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002).    The

district court thus did not err in assessing an eight-level

adjustment, pursuant to U.S.S.G. § 2L1.2(b)(1)(C).     Id.

     Trejo also argues that the enhancement provisions of 8

U.S.C. § 1326(b) are unconstitutional.   He acknowledges that his

argument is foreclosed by the decision in Almendarez-Torres v.

United States, 523 U.S. 224 (1998), but he seeks to preserve the

issue for Supreme Court review in light of the decision in

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).    Apprendi did

not overrule Almendarez-Torres.   Apprendi, 530 U.S. at 489-90,

496; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     The judgment of the district court is AFFIRMED.